Citation Nr: 1508304	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was initially before the Board in November 2009 and again in January 2011, and was remanded on both occasions for further development.  The claim was again before the Board in August 2012, at which time the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a October 2013 Order, the Court granted a joint motion to remand, vacating the August 2012 Board decision and remanding the matter to the Board for action consistent with the joint motion.


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


Merits

The Veteran claims service connection for PTSD, related to a stressor incident that occurred aboard a submarine in May 1969.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

In this case, the Veteran was initially diagnosed with depression, rule out PTSD, in a June 2006 VA mental health intake assessment.  The Veteran described an in-service incident aboard his submarine, where he saw the boat's chief fall 20 feet, after which they were sealed for a time in a flooding torpedo room, during which the Veteran feared for his life.  The Veteran also described a near collision with a Russian nuclear submarine, in which the Veteran's submarine rolled to a 60 degree angle.  In October and November 2006, the Veteran screened positively for PTSD.

An April 2008 VA psychiatry note shows that the Veteran was assessed with having met the criteria for PTSD, dysthymia, and anxiety disorder. 

A December 2008 mental health note shows that a VA doctor diagnosed the Veteran with noncombat PTSD.

The Veteran was again diagnosed with and treated for PTSD in November 2009, when he described memories of being trapped in a flooded cabin on board his submarine.  He stated that he did not remember the incident until after his stroke, but he now suffered from flashbacks.

In March 2010, the Veteran underwent a VA examination for PTSD.  The examination report states that the Veteran admitted that the incident with the Russian vessel was not, in fact, dangerous.  With respect to the flooding incident, the examiner noted that the Veteran's description of the incident in the examination interview was inconsistent with his previous descriptions.  The examiner further noted that the Veteran's anxiety was due to "what might have happened" rather than what actually occurred.  The examiner concluded that the stressor did not meet criterion A for PTSD, because the incident, while no doubt frightening, was decidedly less dramatic than the Veteran had earlier claimed.  The examiner further concluded that the Veteran also did not meet criteria B or C (under the DSM-IV, predecessor to the current DSM-5), though he did meet criterion D.  

The flooding incident has been corroborated by two buddy statements, both offered by servicemen who were witnesses to the incident, and one of whom was present in the torpedo room and stated he thought he was going to die.  Furthermore, a May 1969 injury report describes the back injury suffered by the Veteran's chief during the flooding incident.

While service medical records show no complaints of or treatment for anxiety during service, in 1971 the Veteran was transferred out of submarine duty because he was found to be environmentally unadaptable for such duty because of situational anxiety.  

The Veteran has submitted a private examination report dated November 2014.  The private doctor confirmed the Veteran's diagnosis of PTSD, stating that the March 2010 VA examination was inadequate.  Specifically, the private doctor noted that the March 2010 report found that the Veteran's condition did not meet the stressor criterion primarily because of his inconsistent versions of what happened.  Inability to recall important aspects of the trauma was, in fact, a specific subcriterion of the DSM-IV avoidance Criterion C.  The VA examiner, without further explanation, stated that the Veteran did not meet any of the criteria of the avoidance criterion.  (The avoidance criterion was Criterion C under DSM-IV.  Under the current DSM-5, inability to recall key features of the traumatic event has been shifted to Criterion D: negative alterations in cognitions and mood.)

The Board finds that the Veteran's private medical opinion is more probative than that of the March 2010 VA examiner.  The diagnosis is consistent with the medical record as a whole, making the March 2010 VA examination an outlier.  Moreover, the private doctor thoroughly explained his rationale for disagreeing with the March 2010 VA examination.  The Board finds persuasive the private doctor's position that, under both DSM-IV and DSM-5 criteria, inconsistent accounts of the stressor event weigh in favor of, and not against, a diagnosis of PTSD, particularly when, as here, the Veteran has provided corroborating evidence for the occurrence and its traumatic nature.

The Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


